UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period ended March 31, 2015 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Exchange Act. For the transition period from to . Commission File Number: 000-52991 INNOVUS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Nevada 90-0814124 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 9171 Towne Centre Drive, Suite 440, San Diego, CA (Address of Principal Executive Offices) (Zip Code) 858-964-5123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Outstanding Shares As of May 15, 2015, the registrant had40,232,930 shares of common stock outstanding. TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets at March 31, 2015 (Unaudited) and December 31, 2014 1 Condensed Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2015 and 2014 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2015 and 2014 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II—OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 30 Signatures 31 Index to Exhibits 32 -i- Table of Contents PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Balance Sheets ASSETS March 31, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable Prepaid expenses Deposits Inventory Total Current Assets OTHER ASSETS Property & equipment, net Goodwill Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue Accrued interest payable Warrant liability - Notes payable, net of debt discount of $164,088 in 2015 and $55,982 in 2014 Debentures - related parties (current portion) , net of debt discount of $82,926 - Total Current Liabilities NON-CURRENT LIABILITIES Accrued compensation Notes payable, net of debt discount of $67,726 - Debentures - related parties , net of debt discount of $54,892 and $76,492 Contingent consideration Total Non-Current Liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock: 150,000,000 shares authorized, at $0.001 par value, 40,775,545 and 27,112,263 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to these condensed consolidated financial statements. -1- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Statements of Operations For the Three Months Ended March 31, REVENUES $ $ OPERATING EXPENSES Cost of Product Sales Research and development - General and administrative Total Operating Expenses LOSS FROM OPERATIONS ) ) Interest expense ) ) Loss on extinguishment of debt ) - Change in fair value of derivative liability - NET LOSS $ ) $ ) BASIC LOSS AND DILUTEDLOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING- BASIC AND DILUTED See accompanying notes to these condensed consolidated financial statements. -2- Table of Contents INNOVUS PHARMACEUTICALS, INC. Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation Stock based compensation Common stock, stock units, and stock options issued for services Loss on extinguishment of debt - Change in fair value of derivative liability ) - Debt discount Amortization of intangibles Changes in operating assets and liabilities, net of acquisition amounts Accounts receivable Prepaid Expenses ) Deposits - Inventory ) ) Accrued Expenses Accrued compensation Interest payable Deferred revenue ) ) Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of equipment ) - Net Cash Used in Investing Activities ) - CASH FLOWS FROM FINANCING ACTIVITIES Proceedsfrom notes payable, net Proceeds from notes payable - related party Proceeds from convertible debt - Net Cash Provided by Financing Activities NET CHANGE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION - FAIR VALUE OF: Common Stock issued for Conversion of debt $ $ Common Stock issued and potentially issuable for acquisition $ $
